      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 1 of 12



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HOLLY LLOYD                          :              CIVIL ACTION
                                     :
             v.                      :
                                     :
COVANTA PLYMOUTH RENEWABLE           :              NO. 20-4330
ENERGY, LLC

                              MEMORANDUM

Bartle, J.                                          February    3, 2021

           Plaintiff Holly Lloyd has sued defendant Covanta

Plymouth Renewable Energy, LLC in this putative class action

brought under the Class Action Fairness Act, 28 U.S.C. §

1332(d).   Plaintiff alleges claims for private nuisance, public

nuisance, and negligence.     These counts arise from defendant’s

operation of a waste-to-energy processing facility which

plaintiff alleges emits noxious odors that invade her and other

nearby residents’ properties in and around Conshohocken,

Pennsylvania.

           Before the court is the partial motion of defendant to

dismiss plaintiff’s complaint under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.     Specifically, defendant moves to

dismiss Count III for negligence, as well as claims for punitive

damages.     As part of the same motion, defendant also seeks to

strike the injunctive relief that plaintiff requests.
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 2 of 12



                                   I.

          When considering a motion to dismiss for failure to

state a claim under Rule 12(b)(6), the court must accept as true

all factual allegations in the complaint and draw all reasonable

inferences in the light most favorable to the plaintiff.

See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64

(3d Cir. 2008).   We must then determine whether the pleading at

issue “contain[s] sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          On a motion to dismiss under Rule 12(b)(6), the court

may consider “allegations contained in the complaint, exhibits

attached to the complaint and matters of public record.”

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993) (citing 5A Charles Allen

Wright & Arthur R. Miller, Federal Practice and Procedure § 1357

(2d ed. 1990)).   The court may also consider “matters

incorporated by reference or integral to the claim, items

subject to judicial notice, matters of public record, orders,

[and] items appearing in the record of the case.”         Buck v.

Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006)



                                  -2-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 3 of 12



(citing 5B Charles Allen Wright & Arthur R. Miller, Federal

Practice and Procedure § 1357 (3d ed. 2004)).

                                  II.

          For present purposes, the court accepts as true the

following allegations set forth in the complaint.         Plaintiff is

a citizen of Pennsylvania and resides in Conshohocken.

Defendant, a citizen of New Jersey and Delaware, owns and

operates a facility in Conshohocken which converts municipal

solid waste into energy.1    The facility processes approximately

1,200 tons of waste per day into fuel.       The facility includes a

municipal waste storage pit, an auxiliary fuel storage tank, two

municipal waste incinerators and emission stacks, and two

auxiliary burners.

          Plaintiff contends that defendant does not properly

maintain its incinerators and systems so as to prevent the

release of noxious odors into the air.       As a result, the

offensive odors from defendant’s facility have caused property

damage, specially the loss of the use and enjoyment of her

property as well as the diminution in its value.         Plaintiff also

references the statements of over thirty residents living near




1.   Plaintiff avers that this court has subject matter
jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) even if the
class action claims fail since the amount in controversy for her
claims exceeds $75,000, exclusive of interest and costs, and
there is diversity of citizenship between the parties.
                                  -3-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 4 of 12



defendant’s facility regarding the adverse impact of defendant’s

facility on their lives and properties.

          For instance, plaintiff avers that the odors have made

her unable to use her yard.     Others in the putative class allege

that: “odors are so offensive that you cannot breathe, open

windows, or go outside;” residents are “unable to sit on patio

or porch at times;” the odors force one person “to close the

windows & turn on the A/C,” and they interfere with her ability

to “enjoy the front porch or back patio” or walk her dog “on

smelly days;” the odors prevent others from sitting “outside on

deck or driveway” and force them to keep their windows closed;

another resident cannot “play with my great granddaughter” or

“barbecue outside with family members;” and another cannot

entertain outside or open windows.

          Multiple residents have complained of the odors to

various governmental entities, including the Borough of

Conshohocken (“the Borough”), nearby Plymouth Township (“the

Township”), and the Pennsylvania Department of Environmental

Protection (“DEP”).    One such instance occurred on December 30,

2018 when residents alerted the DEP and Township that there was

a burning plastic smell and that the building was “smoked out.”

Residents also made complaints on January 3, 2019 to the DEP and

Borough about “a terrible burning plastic smell in the entire



                                  -4-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 5 of 12



area,” on June 11, 2019 for malodor, and again between October

15, 2019 and October 19, 2019 for a burning plastic smell.

          After two power failures caused the incinerator units

and air pollution control devices to shut down on June 15, 2020,

residents complained to the DEP about uncontrolled air pollution

and noxious odors.   The DEP issued notices of violations to

defendant about unlawful offsite odor emissions and regulatory

violations on October 17, 2019, October 24, 2019, December 23,

2019, and June 24, 2020.

          Plaintiff brings this action seeking certification of

the proposed class of “[a]ll owners/occupants and renters of

residential property within a 1.5 mile radius of the Covanta

Plymouth Renewable Energy Facility” pursuant to Rule 23 of the

Federal Rules of Civil Procedure.        Plaintiff also seeks

compensatory and punitive damages, attorneys’ fees and costs, an

order holding that the noxious odors constitute a nuisance, and

injunctive relief consistent with state and federal regulatory

obligations.   Plaintiff does not seek any damages for personal

injury.

                                  III.

          Defendant argues in its partial motion to dismiss that

plaintiff has not pleaded sufficient facts to state a claim for

negligence separate from the private and public nuisance claims

and that defendant does not have a recognized duty to protect

                                  -5-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 6 of 12



its neighbors from odors.     Plaintiff counters that defendant has

a duty to operate its facility with due care to prevent the

emission of noxious odors.

            As the Court of Appeals made clear in Baptiste v.

Bethlehem Landfill Co., a plaintiff can rely on the same

conditions for nuisance to state a separate negligence claim if

there is an allegation of a breach of a legal duty.         965 F.3d

214, 228 n.10 (3d Cir. 2020).     Based on the factual allegations

in the complaint taken in the light most favorable to plaintiff,

plaintiff has sufficiently pleaded the existence of a legal duty

on the part of defendant regarding the operation of defendant’s

facility.    As the Court of Appeals explained in Baptiste, “in

Pennsylvania, a duty of reasonable care attaches to persons

undertaking affirmative, risk-causing acts.”        Id. at 228 n.11

(citing Dittman v. UPMC, 196 A.3d 1036, 1046 (Pa. 2018)).             “That

includes the operation of industrial sites.”        Id.   Like the

defendant in Baptiste which operated a landfill, defendant in

this matter has voluntarily undertaken the operation of an

industrial site that turns waste into fuel.        Therefore, a duty

attaches to operate this facility in a way that does not cause

unreasonable risk of harm to others.

            Plaintiff, however, fails to plead sufficient facts

alleging physical injury or property damage to support her claim

for negligence.   Although the Court of Appeals declined to

                                  -6-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 7 of 12



“venture into the weeds” in Baptiste to decide whether the

plaintiffs’ negligence claim failed for lack of physical

property damages from the noxious fumes, it did explain that “it

is not difficult to conceive how the presence of hazardous

particulates in the air could constitute physical property

damage if these pollutants infiltrate physical structures.” Id.

at 229 n.12.    The Court also referred to contamination of

groundwater through seepage into wells as constituting physical

damage.   Id.   It spoke of hazardous contaminants that “have

physically invaded the plaintiffs’ property and ‘permeated the

walls’” in discussing the potential for physical property damage

from the hazardous chemicals.     Id.   These examples of property

damage suggest that the damage to plaintiff’s property must in

some way be physical for it to constitute property damage when

pleading a claim for negligence.

           This conclusion is supported by the reasoning of the

Court of Appeals in In re Paoli Railroad Yard PCB Litigation. 35

F.3d 717 (3d Cir. 1994).    There the Court determined that

plaintiffs could make out a claim for diminution of value of

their property without showing permanent physical damage to the

land if: “(1) defendants have caused some (temporary) physical

damage to plaintiffs’ property; (2) plaintiffs demonstrate that

repair of this damage will not restore the value of the property

to its prior level; and (3) plaintiffs show that there is some

                                  -7-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 8 of 12



ongoing risk to their land.”     Id. at 798.    The Court of Appeals

further clarified the necessity of demonstrating physical damage

by noting that this rule for diminution of value to the land

“only allows recovery when there has been some initial physical

damage to plaintiffs’ land.”     Id. at 798 n.64.2

            Plaintiff has not pleaded physical damage to her

property such as allegations that the odors “infiltrate physical

structures,” contaminate groundwater, or cause any personal

injuries.   See Baptiste, 965 F.3d at 229 n.12.       Instead, she

avers that the odors have caused damage to her property solely




2.   Plaintiff argues that In re Paoli found that stigma alone
is enough to recover a loss of value. While the Court of
Appeals did decide that “the stigma associated with the prior
presence of PCBs on [plaintiffs’] land constitutes permanent,
irremediable damage to property under Pennsylvania case law such
that they can recover for the diminution of value of their
land,” the court concluded as such in reversing the district
court’s finding that plaintiffs could not recover for diminution
of value absent permanent physical damage. In re Paoli, 35 F.3d
at 796.   That case concerned recovery for diminution of value
after the Environmental Protection Agency’s cleanup and removal
of the groundwater and soil contamination of plaintiffs’
properties from polychlorinated biphenyls (“PCBs”). Id. Thus,
the Court of Appeals considered the permanence of the physical
damage and what costs plaintiffs could recover after the cleanup
was complete since typically only the costs of repair are
recoverable for temporary physical damage. Id. at 797.
Consequently, the court articulated the rule recited above
requiring “some (temporary) physical damage to plaintiffs’
property” and that “the stigma associated with [plaintiffs’]
land will remain in place after any physical damage to their
land has been repaired.” Id. at 798, 798 n.64. Therefore,
plaintiff is wrong to conclude that stigma alone allows for
recovery for loss of value absent any physical damage to
property.
                                  -8-
       Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 9 of 12



due to the loss of its use and enjoyment, that is preventing her

and her neighbors from engaging in such activities as going

outside, using their yard or patio, or opening their windows on

certain days.   On this basis plaintiff claims diminution in

market value of her property.

           Plaintiff cites Dalton v. McCourt Electric, LLC to

support her argument that loss of use of enjoyment is

recoverable in negligence.       See Civil Action No. 12-3568, 2013

WL 1124397 (E.D. Pa. March 19, 2013).        That case is inapposite.

It dealt with a fire to the plaintiffs’ home and recovery for

costs incurred from the displacement as a result of that fire.

Id. at *1.   The plaintiffs in Dalton clearly suffered a physical

injury to their property when a fire damaged their home and

forced them to vacate their home for an extended period of time.

Id.   That case is not analogous to plaintiff’s circumstances as

pleaded in this complaint.      Absent any allegations of physical

damage to her property, plaintiff has not sufficiently pleaded a

claim for negligence.

                                   IV.

           As part of the prayer for relief, plaintiff seeks

“[a]n award to Plaintiff and the Class Members of injunctive

relief not inconsistent with Defendant’s state and federal

regulatory obligations.”     Defendant seeks dismissal of this

requested injunctive relief on the ground that the doctrine of

                                   -9-
       Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 10 of 12



primary jurisdiction favors deferring to the Pennsylvania DEP

and the Environmental Hearing Board to regulate waste

management.    Plaintiff counters that defendant’s permit from the

DEP should not prevent plaintiff from seeking injunctive relief

when the regulatory scheme thus far has failed to prevent the

noxious odors despite numerous complaints to the DEP.

           Primary jurisdiction “applies where a claim is

originally cognizable in the courts, and comes into play

whenever enforcement of the claims requires the resolution of

issues which, under a regulatory scheme, have been placed within

the special competence of an administrative body.”          Baykeeper v.

NL Industries, Inc., 660 F.3d 686, 691 (3d Cir. 2011) (quoting

United States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956)).

Courts have looked to the following four factors to determine if

primary jurisdiction is appropriate:

                 (1) Whether the question at issue is within
                 the conventional experience of judges or
                 whether it involves technical or policy
                 considerations within the agency’s
                 particular field of expertise; (2) Whether
                 the question at issue is particularly within
                 the agency’s discretion; (3) Whether there
                 exists a substantial danger of inconsistent
                 rulings; and (4) Whether a prior application
                 to the agency has been made.

Id.   However, our Court of Appeals has cautioned that federal

courts should only abstain from exercising their jurisdiction in

exceptional cases.     Id. at 692.    “Federal courts have a


                                   -10-
      Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 11 of 12



‘virtually unflagging obligation . . . to exercise the

jurisdiction given them.’” Id. at 691 (quoting Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)).

            This is not one of those exceptional cases.        The court

is well-suited for determining issues of private and public

nuisance.    There is nothing before us to indicate that the

issues call for such specialized technical expertise that

supports the court abstaining from its “virtually unflagging

obligation” to exercise its jurisdiction.

            Although the DEP has various powers to investigate and

enforce its permits and regulations, defendant has not pointed

the court to any law or regulation that the DEP is capable of

providing a remedy for a private citizen bringing a cause of

action against one of its permitted facilities for recovery of

damages.    Thus, there is not a danger of inconsistent rulings in

this matter.    Accordingly, there is nothing before this court to

support abstention in favor of granting primary jurisdiction to

the DEP or the Environmental Hearing Board.

                                   V.

            Finally, defendant argues that plaintiff’s request for

punitive damages should be dismissed because plaintiff has

failed to plead sufficiently outrageous or extreme conduct on

the part of defendant.     Under the applicable Pennsylvania law,

punitive damages are proper “only in cases where the defendant’s

                                  -11-
         Case 2:20-cv-04330-HB Document 21 Filed 02/03/21 Page 12 of 12



actions are so outrageous as to demonstrate willful, wanton or

reckless conduct.”       Hutchison v. Luddy, 870 A.2d 766, 770 (Pa.

2005).     They are an “’extreme remedy’ available in only the most

exceptional matters.”       Phillips v. Cricket Lighters, 883 A.2d

439, 445 (Pa. 2005).

             Here, plaintiff has pleaded that defendant recklessly

and intentionally failed to maintain its facility thereby

causing noxious odors to invade plaintiff’s property.             These

allegations, if proven, may support a claim for punitive

damages.     Discovery is necessary to help make this

determination.      See Young v. Westfall, Civil Action No. 06-2325,

2007 WL 675182, at *2 (M.D. Pa. March 1, 2007).            After review of

the complaint, we find that there are sufficient allegations at

this point to allow plaintiff to seek punitive damages.             Whether

plaintiff can prove conduct on the part of defendant arising to

the level sufficient to award punitive damages will await

another day.




                                     -12-
